Title: Notes on a Cabinet Meeting, 12 November 1805
From: Jefferson, Thomas
To: 


                  
                  1805. Nov. 12. Present the 4. Secretaries. subject Spanish affairs. the extension of the war in Europe leaving us without danger of a sudden peace, depriving us of the chance of an ally, I proposed we shd address ourselves to France, informg her it was a last effort at amicable settlement with Spain, and offer to her or through her 1. a sum of Money for the rights of Spain East of Iberville, say the Floridas. 2. to cede the part of Louisiana from the Rio Bravo to the Guadeloupe. 3 Spain to pay within a certain time Spoliations under her own flag agreed to by the convention (which we guess to be 100. vessels worth 2. Mils.) and those subsequent (worth as much more) & to hypothecate to us for those paimts. the country from Guadaloupe to Rio bravo. Armstrong to be employed. the 1st was to be the exciting motive with France to whom Spain is in arrears for subsidies and who will be glad also to secure us from going into the scale of England. the 2d. the soothing motive with Spain, which France would press bonâ fide, because she claimed to the Rio Bravo. the 3d. to quiet our merchants. it was agreed to unanimously & the sum to be offered fixed at not to exceed 5. millions dollars. mr Gallatin did not like purchasing Florida under an apprehension of war, lest we should be thought in fact to purchase peace. we thought this overweighed by taking advantage of an opportunity which might not occur again of getting a country essential to our peace, & to the security of the commerce of the Misipi.—It was agreed that Yrujo shd be sounded thro’ Dallas whether he is not going away, & if not, he should be made to understand that his presence at Washington will not be agreeable, and that his departure is expected. Casa calvo, Morales, & all the Spanish officers at N.O. are to be desired to depart, with a diseration to Claiborne to let any friendly ones remain, who will resign & become citizens; as also women recieving pensions to remain if they chuse.
               